Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made between THOMPSON CREEK METALS
COMPANY USA, a corporation existing under the laws of the Colorado (“Thompson
Creek”), and WENDY J. CASSITY (“Executive”).

 

WHEREAS Thompson Creek wishes to employ the Executive and the Executive wishes
to be employed by Thompson Creek in connection with the operation of the
business carried on by Thompson Creek and the Parent (the “Business”).

 

NOW THEREFORE IN CONSIDERATION OF the covenants and agreements contained in this
Agreement, and other good and valuable consideration including the Executive’s
Employment with Thompson Creek, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

DEFINITIONS

 

1.                                       In this Agreement, in addition to those
terms defined above and unless there is something in the subject matter
inconsistent therewith, the terms set forth below shall have the following
corresponding meanings:

 

“Affiliate” means any Person which, directly or indirectly, controls or is
controlled by or is under common control with a Party, and the term “Affiliated”
has a corresponding meaning.  For the purposes of this Agreement “control” and
“controlled” shall have the meanings ascribed thereto in the Business
Corporations Act (Ontario).

 

“Agreement” means this agreement between the Parties.

 

“Board” means the Board of Directors of the Parent from time to time.

 

“Cause” shall be deemed to exist in the event the Executive:

 

(a)                                  engages in conduct which is detrimental to
the reputation of Thompson Creek or any of its Affiliates, including the Parent,
in any material respect; or

 

(b)                                 has committed an act of fraud or material
dishonesty in connection with his Employment or the Business; or

 

(c)                                  has committed a material violation of
applicable securities legislation; or

 

(d)                                 materially breaches his duties under this
Agreement, including without limitation the provisions of paragraph 6 or the
Policies; or

 

(e)                                  otherwise engages in conduct that is deemed
to constitute cause under common law.

 

--------------------------------------------------------------------------------


 

“Change of Control” means the occurrence of any one or more of the following
events:

 

(a)                                  less than 50% of the Board being composed
of Continuing Directors;

 

(b)                                 any Person, entity or group of Persons or
entities acting jointly or in concert (an “Acquiror”) acquires or acquires
control (including, without limitation, the right to vote or direct the voting)
of Voting Securities of the Parent which, when added to the Voting Securities
owned of record or beneficially by the Acquiror or which the Acquiror has the
right to vote or in respect of which the Acquiror has the right to direct the
voting, would entitle the Acquiror and/or associates and/or affiliates of the
Acquiror (as such terms are defined in the Securities Act) to cast or to direct
the casting of 30% or more of the votes attached to all of the Parent’s
outstanding Voting Securities which may be cast to elect directors of the Parent
or the successor corporation (regardless of whether a meeting has been called to
elect directors);

 

(c)                                  the shareholders of the Parent approve all
necessary resolutions required to permit any Person to accomplish the result set
forth in paragraph (b), above, even if the securities have not yet been issued
to or transferred to that Person;

 

(d)                                 the Parent shall sell or otherwise transfer,
including by way of the grant of a leasehold interest or joint venture interest
(or one or more subsidiaries of the Parent shall sell or otherwise transfer,
including without limitation by way of the grant of a leasehold interest or
joint venture interest) property or assets (i) aggregating more than 50% of the
consolidated assets (measured by either book value or fair market value) of the
Parent and its subsidiaries as of the end of the most recently completed
financial year of the Parent or (ii) which during the most recently completed
financial year of the Parent generated, or during the then current financial
year of the Parent are expected to generate, more than 50% of the consolidated
operating income or cash flow of Parent and its subsidiaries, to any other
Person or Persons (other than one or more Affiliates of the Parent), in which
case the Change of Control shall be deemed to occur on the date of transfer of
the assets representing one dollar more than 50% of the consolidated assets in
the case of clause (i) or 50% of the consolidated operating income or cash flow
in the case of clause (ii), as the case may be;

 

(e)                                  the shareholders of the Parent approve all
necessary resolutions required to permit any Person to accomplish the result set
forth in paragraph (d), above; or

 

(f)                                    in the event the Parent:

 

2

--------------------------------------------------------------------------------


 

(i)                                     becomes insolvent or generally not able
to pay its debts as they become due;

 

(ii)                                  admits in writing its inability to pay its
debts generally or makes a general assignment for the benefit of creditors;

 

(iii)                               institutes or has instituted against it any
proceeding seeking:

 

a.                                       to adjudicate it as bankrupt or
insolvent;

 

b.                                      liquidation, winding-up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency, reorganization or relief of
debtors including any plan or compromise or arrangement or other corporate
proceeding involving or affecting its creditors; or

 

c.                                       the entry of an order for the relief or
the appointment of a receiver, trustee or other similar official for it or for
any substantial part of its properties and assets, and in the case of any such
proceeding instituted against it (but not instituted by it), either the
proceeding remains undismissed or unstayed for a period of thirty (30) days, or
any of the actions sought in such proceeding (including the entry of an order
for relief against it or the appointment of a receiver, trustee, custodian or
other similar official for it or for any substantial part of its properties and
assets) occurs; or

 

(iv)                              takes any corporate action to authorize any of
the above actions.

 

For the purposes of the foregoing, “Voting Securities” means Common Shares and
any other shares entitled to vote for the election of directors and shall
include any security, whether or not issued by the Parent, which are not shares
entitled to vote for the election of directors but are convertible into or
exchangeable for shares which are entitled to vote for the election of directors
including any options or rights to purchase such shares or securities.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Common Shares” means the common shares in the capital of the Parent.

 

“Continuing Director” means either:

 

(a)                                  an individual who is a member of the Board
on the date this Agreement is executed by the Parties; or

 

3

--------------------------------------------------------------------------------


 

(b)                                 an individual who becomes a member of the
Board, subsequent to the date this Agreement is executed by the Parties, with
the agreement of at least a majority of the Continuing Directors who are members
of the Board at the date that the individual became a member of the Board.

 

“Employment” means the employment of the Executive in connection with the
Business and in accordance with the terms and conditions of this Agreement.

 

“Parent” means Thompson Creek Metals Company Inc., a corporation existing under
the laws of the Province of British Columbia, Canada.

 

“Party” means a party to this Agreement, and “Parties” has a similar extended
meaning.

 

“Person” includes any individual, partnership, joint venture, trust,
unincorporated organization or any other association, corporation, or any
government or any department or agency thereof.

 

“Policies” mean the Thompson Creek Code of Conduct, which includes the Code of
Ethics and Business Practices, Standards of Conduct, Environmental, Health and
Safety Policy, Insider Trading, Confidentiality and Disclosure Policy, Antitrust
Guidelines, and Whistleblower Policy, and all other Thompson Creek policies and
procedures, all of which are incorporated by reference in and form part of this
Agreement, and including such amendments as may occur from time to time.

 

“Securities Act” means the Securities Act (Ontario).

 

“Termination” or “Termination of Employment” or “Termination of the Executive’s
Employment” or any similar variation thereof shall, for purposes of any payment
to be made to Executive, be interpreted to mean “separation from service” within
the meaning provided under Treasury Regulation section 1.409A-1(h); provided,
however, that the use of the term “Termination” does not mean that any payment
is necessarily due to the Executive.

 

“Treasury Regulation” means a regulation issued under the Code.

 

“Triggering Event” means any one of the following events which occurs without
the express agreement in writing of the Executive:

 

(a)                                  a material adverse change in any of the
duties, powers, rights, discretion, prestige, salary, benefits, perquisites of
the Executive as they exist, and with respect to financial entitlements, the
conditions under and manner in which they were payable, immediately prior to the
Change of Control;

 

(b)                                 a material diminution of the title of the
Executive as it exists immediately prior to the Change of Control;

 

4

--------------------------------------------------------------------------------


 

(c)                                  a change in the person or body to whom the
Executive reports immediately prior to the Change of Control, except if such
person or body is of equivalent rank or stature or such change is as a result of
the resignation or removal of such person or the persons comprising such body,
as the case may be, provided that this shall not include a change resulting from
a promotion in the normal course of business; or

 

(d)                                 a material change in the hours during or
location at which the Executive is regularly required to carry out the terms of
his Employment, or a material increase in the amount of travel the Executive is
required to conduct as described in paragraph 5.

 

AGREEMENT TO EMPLOY

 

2.                                       Thompson Creek agrees to employ the
Executive in connection with the Business on the terms and conditions set out
herein and the Executive agrees to accept Employment on such terms.

 

TERM

 

3.                                       The term of this Agreement and the
Executive’s Employment shall be for an indefinite period, provided that:

 

(a)                                  Thompson Creek may terminate this Agreement
and the Executive’s Employment at any time as set out in paragraphs 15 (With
Cause), 16 (Without Cause) and 19 (Disability) hereof;

 

(b)                                 the Executive may terminate this Agreement
and the Executive’s Employment at any time as set out in paragraph 18
(Resignation/Retirement) hereof;

 

(c)                                  Thompson Creek or the Executive may
terminate this Agreement and the Executive’s Employment upon the occurrence of a
Change of Control as set out in paragraph 17 (Change of Control) hereof; or

 

(d)                                 this Agreement and the Executive’s
Employment are automatically terminated when the Executive dies as set out in
paragraph 20 (Death) hereof.

 

DUTIES AND RESPONSIBILITIES

 

4.                                       The Executive shall serve as Vice
President, General Counsel and Secretary and shall perform such duties and
assume such responsibilities inherent in and consonant with her position as an
executive of Thompson Creek, and further will perform such reasonable additional
duties and responsibilities as the Chief Executive Officer may require and
assign to her including serving as an officer of Affiliates, including the
Parent, of Thompson Creek at no additional compensation.  The Executive shall
report

 

5

--------------------------------------------------------------------------------


 

to the Chief Executive Officer of Thompson Creek.  The Executive’s regular place
of Employment shall be Thompson Creek’s offices in Littleton, Colorado.

 

5.                                       The Executive shall at all times act in
compliance with the Policies, and be committed to safety and her contribution to
Thompson Creek and its Affiliates, including the Parent, as a whole.  The
Executive acknowledges that her Employment will entail occasional travel to
places including where the Parent and its Affiliates have operations, other than
her regular place of Employment.

 

CONFLICT OF INTEREST/DUTY OF LOYALTY

 

6.                                                                                      
(a)                                  The Executive agrees to devote all of her
working time during her Employment to the Business and shall not engage or have
an interest in any other enterprise, occupation or profession, directly or
indirectly, or become a principal, agent, director, officer or employee of
another company, firm or Person, as applicable, which will or may interfere with
or conflict with the Executive’s duties and responsibilities hereunder without
the written approval, not to be unreasonably withheld, of the Chief Executive
Officer.

 

(b)                                 If Thompson Creek determines that the
Executive is in breach of this provision and such breach is capable of cure, it
shall provide written notice of the breach and afford the Executive 10 days to
cure the breach.  Failure by the Executive to cure the breach within such 10-day
period shall constitute Cause for Termination of the Executive’s Employment.  In
the event of breach not capable of cure, the breach by the Executive of this
provision shall constitute immediate grounds for Termination of the Executive’s
Employment for Cause.

 

CONFIDENTIALITY AND NON-SOLICITATION

 

7.                                                                                      
(a)                                  The Executive agrees to keep the affairs of
the Business, financial and otherwise, strictly confidential and shall not
disclose the same to any Person, company or firm, directly or indirectly, during
or after her Employment by Thompson Creek except as reasonably necessary to
carry out her Employment duties or as otherwise authorized in writing by the
Chief Executive Officer or the Board or an authorized committee thereof.  The
Executive agrees not to use such information, directly or indirectly, for her
own interests, or any interests other than those of the Business, whether or not
those interests conflict with the interests of the Business, during or after her
Employment by Thompson Creek.  The Executive agrees that all trade secrets,
trade names, financial information, client information, client files and
processing and marketing techniques, mineral properties, mineral exploration
data or information or mining or exploration proposals relating to the Business
or disclosed to the Executive in the course of her Employment shall become, on
execution of

 

6

--------------------------------------------------------------------------------


 

this Agreement, and shall be thereafter, as the case may be, the sole property
of Thompson Creek whether arising before or after the execution of this
Agreement.

 

(b)                                 The Executive covenants and agrees with
Thompson Creek that she will not, at any time during the term of this Agreement
and for a period of twenty-four (24) months thereafter, without the prior
written consent of Thompson Creek, either directly or indirectly solicit (for
the purposes of enticing away from Thompson Creek or its Affiliates), interfere
with or endeavor to entice away from Thompson Creek or its Affiliates any
customer, supplier or employee of or consultant to Thompson Creek or its
Affiliates.

 

REMUNERATION

 

8.                                       The Executive shall be remunerated as
follows during the term of this Agreement:

 

(a)                                  initial base salary of US $250,000 per
annum payable bi-weekly less any amount paid to the Executive pursuant to any
other employment or consulting agreement or arrangement between the Executive
and Thompson Creek or any of its Affiliates, and to be reviewed annually by the
Board but in any event shall not be less than the previous year’s base salary;

 

(b)                                 all benefits generally provided to
executives of Thompson Creek effective as of the date of this Agreement, or such
other benefits that may be generally provided to executives of Thompson Creek
from time to time on terms determined by the Board or its designee, subject to
the regular eligibility requirements with respect to each of such benefit plans
or programs;

 

(c)                                  an annual premium for basic life and
accidental death and dismemberment insurance for coverage up to the amount of
$250,000; and

 

(d)                                 four (4) weeks of vacation earned each year
(hereinafter referred to as her “Vacation Year”); provided, however, during the
Executive’s first partial year of Employment, Executive shall have two weeks and
one day of vacation, representing a pro-rated amount of vacation, and her
Vacation Year shall commence on September 7, 2010 and shall end on December 31,
2010.  Thereafter, the Executive’s Vacation Year shall commence on January 1 and
end on December 31 of the same year.  Vacation must be taken in the Vacation
Year in which it is earned.  If less than two weeks of vacation are taken in any
Vacation Year, then two weeks of unused vacation time from that Vacation Year
shall be carried forward into the next Vacation Year; provided, however,
Executive shall never have more

 

7

--------------------------------------------------------------------------------


 

than six (6) weeks of vacation in Executive’s vacation bank.  All other unused
vacation shall be forfeited.  Executive shall be paid upon Termination of
Employment for any unused vacation then existing in her vacation bank, but shall
not be paid for vacation that was previously forfeited.

 

(e)                                  If the Executive’s Employment is terminated
without Cause pursuant to paragraph 16, due to retirement at age 62 or older
pursuant to paragraph 18, due to a Change of Control pursuant to paragraph 17,
due to disability pursuant to paragraph 19, or due to death pursuant to
paragraph 20, the Executive shall be paid the equivalent of four weeks of base
salary at the Executive’s then existing base salary multiplied by the number of
years that the Executive has been employed by Thompson Creek (the “Severance
Payment”).  Any Employment for a portion of a year will entitle the Executive to
a prorated amount for that year.  The Severance Payment shall be paid within
sixty days of the Executive’s Termination of Employment.  The Executive shall
only be paid the Severance Payment if the Executive has signed a general release
of claims in a form satisfactory to Thompson Creek, similar to the form of
general release attached hereto as Exhibit A; provided, however, that no general
release shall be required if Executive’s Termination is due to death.  If the
Executive does not sign a general release within sixty days of Termination of
Employment, the Severance Payment shall not be paid to Executive.  If Executive
is terminated for Cause pursuant to paragraph 15, or resigns pursuant to
paragraph 18 (other than a retirement at age 62 or older), no Severance Payment
shall be paid to Executive.

 

9.                                       The Executive shall be eligible to
participate in the Parent’s Performance Bonus Plan, as it may be amended from
time to time at the sole discretion of the Parent; provided, however, that if
there is a bonus awarded for 2010, Executive’s bonus payment will be pro-rated
from date of employment.

 

10.                                 The Executive shall be entitled to
participate in the Thompson Creek Metals Company Inc. 2010 Long-Term Incentive
Plan, as it may be amended from time to time.  The Executive may be granted from
time to time, at the sole discretion of the Board, any form of compensation
permitted under the Long Term Incentive Plan.

 

12.                                 All payments required to be made under this
Agreement are subject to statutory deductions, as applicable, including without
limitation for income and payroll taxes.

 

13.           (a)           Notwithstanding any other provision in this
Agreement, if (i) on the date of Termination of Executive’s Employment with
Thompson Creek, any of the Parent’s stock is publicly traded on an established
securities market or otherwise (within the meaning of Code section
409A(a)(2)(B)(i)), and (ii) as a result of such Termination, Executive would
receive any payment under this Agreement that, absent the application of this
provision, would be subject to additional tax imposed pursuant to Code section
409A(a) as

 

8

--------------------------------------------------------------------------------


 

a result of the application of Code section 409A(a)(2)(B)(i), then such payment
shall be payable on the date that is the earliest of (x) six (6) months after
Executive’s Termination date, (y) Executive’s death or (z) such other date as
will not result in such payment being subject to Code section 409A sanctions.

 

(b)                                 It is the intention of the Parties that
payments or benefits payable under this Agreement not be subject to the
additional tax imposed pursuant to Code section 409A.  Each amount to be paid or
benefit to be provided to Executive shall be construed as a separate payment for
purposes of Code section 409A to the fullest extent permitted therein.  To the
extent such potential payments or benefits could become subject to such section,
Thompson Creek shall cooperate to amend the Agreement with the goal of giving
the Executive the applicable economic benefits in a manner that does not result
in such sanctions being imposed.  Thompson Creek does not guarantee or warrant
that such cooperation will result in such sanctions not being imposed.

 

(c)                                  Except as otherwise permitted under Code
section 409A, Thompson Creek shall not accelerate or defer any payment under
this Agreement.

 

REIMBURSEMENT OF EXPENSES

 

14.                                 All the Executive’s reasonable expenses
related to the Business will be reimbursed upon the submittal by the Executive
of an expense report with appropriate supporting documentation to Thompson
Creek.

 

TERMINATION BY EMPLOYER WITH CAUSE

 

15.                                 This Agreement and the Executive’s
Employment may be terminated by Thompson Creek summarily and without notice, and
without payment of any performance bonus, Severance Payment, Without Cause
Payment, Change of Control Payment, benefits, damages or any other sums or
payments whatsoever, except for unused vacation as provided in paragraph 8 and
except as otherwise required by law, in the event that there is Cause for
Termination of the Executive’s Employment.

 

TERMINATION BY EMPLOYER WITHOUT CAUSE

 

16.                                 Despite the Term of this Agreement and the
Executive’s Employment set forth in paragraph 3:

 

(a)                                  This Agreement and the Executive’s
Employment may be terminated without Cause on notice by Thompson Creek to the
Executive, in which case Thompson Creek shall pay the Executive, within sixty
days of the Executive’s Termination:  a lump sum equal to 24 months’ base salary
(the “Without Cause Payment”) in effect on the date that the notice of

 

9

--------------------------------------------------------------------------------


 

Termination is given (“Notice Date”); plus the Severance Payment as provided for
in paragraph 8; plus accrued but unused vacation as of the Notice Date; plus a
prorated bonus payment based on actual company performance; plus a lump sum
equivalent of 24 multiplied by the last monthly premium amount that Thompson
Creek paid on the Executive’s behalf for long-term disability insurance before
the Termination of the Executive’s Employment, all of which amounts are less
required withholdings.

 

(b)                                 Any equity awards granted by the Board
pursuant to the 2010 Long-Term Incentive Plan which would have vested during the
24 months following the Notice Date shall vest on the Notice Date and, in the
case of stock options, shall remain exercisable until the earlier of (i) the
termination date of such option or (ii) the date which is twenty-four (24)
months from the Notice Date notwithstanding the provisions of any agreement or
plan.

 

(c)                                  Upon Termination of the Executive’s
Employment pursuant to this paragraph 16, Executive shall be entitled to elect
to continue coverage for herself (and her eligible dependents who were receiving
coverage immediately prior to Termination), for up to twenty-four (24) months
following Employment Termination, under the medical and dental plans of Thompson
Creek in which Executive was participating immediately prior to such Employment
Termination.  Executive’s cost for such coverage shall be (i) the applicable
COBRA premium for such coverage (which cost shall be applicable during the
eighteen (18) month period following Termination) and (ii) the monthly cost
determined by Thompson Creek for Executive’s coverage (which cost shall be
applicable following expiration of the 18 month COBRA period).  Thompson Creek
shall pay to Executive at the end of each applicable month following
Termination, an amount in a lump sum equal to 140% of the Executive’s monthly
cost for all such coverage (based upon the rates in effect on the date of
Termination, reduced by the applicable monthly premium paid by active employees,
and assuming a five percent (5%) increase in such cost for the period from
months 13 to month 24), which amount shall be paid notwithstanding whether or to
what extent Executive elects continued coverage.  For the avoidance of doubt,
the Parties acknowledge that Executive’s right to elect COBRA coverage is not
subject to execution of a release.  The monthly payments and coverage described
in this paragraph shall cease upon the Executive’s obtaining or being eligible
to obtain alternate coverage under the terms of any new employment.

 

(d)                                 If the Executive elects to convert the life
and accidental death and dismemberment insurance policy to an individual policy
upon Termination of Employment pursuant to this paragraph 16, Thompson Creek
shall pay to the Executive, by the end of each month, the Executive’s cost to
continue such individual policy, so long as the Executive maintains the

 

10

--------------------------------------------------------------------------------


 

individual policy and provides proof of each monthly payment to Thompson Creek,
but in no event shall Thompson Creek pay such amount to Executive beyond the
second anniversary of the Executive’s Termination date.

 

(e)                                  The Executive shall only be paid the
payments provided for in this paragraph 16 if the Executive has signed a general
release of claims in a form satisfactory to Thompson Creek, similar to the form
of general release attached hereto as Exhibit A.  If the Executive does not sign
a general release within 60 days of Termination of Employment, no payments shall
vest and no payments shall be made to Executive pursuant to this paragraph 16.

 

(f)                                    Notwithstanding paragraph 17, if the
Executive receives the payments provided for in this paragraph 16, the Executive
is not entitled to any payments pursuant to paragraph 17.

 

CHANGE OF CONTROL

 

17.                                 (a)                                  If at
any time during the term of this Agreement there is a Change of Control and
within 120 days of such Change of Control, the Executive elects to terminate
this Agreement and her Employment by providing Thompson Creek with written
notice, which Termination shall be effective on any date that the Executive
provides in the written notice to Thompson Creek (provided such date is within
120 days of such Change of Control), then the Executive shall be entitled to
receive what is set forth in paragraph (c) below.

 

(b)                             If at any time during the term of this Agreement
there is any Change of Control and within twelve (12) months of such Change of
Control (or in anticipation of a Change of Control), Thompson Creek gives
written notice of termination of this Agreement and the Executive’s Employment
for any reason other than Cause, or a Triggering Event occurs and the Executive
elects to terminate this Agreement and her Employment by providing Thompson
Creek with written notice which Termination shall be effective on any date that
the Executive provides in the written notice to Thompson Creek (provided such
date is within twelve (12) months of such Change of Control), then the Executive
shall be entitled to receive what is set forth in paragraph (c) below.

 

(c)                                  Subject to paragraphs (a) and (b) above,
the Executive shall be entitled to receive from Thompson Creek within sixty (60)
days of Termination of the Executive’s Employment the following:

 

(i)                                 a lump sum equal to 36 months’ base salary
in effect on the date of the Executive’s Termination (the “Change of Control
Payment”); plus a Severance Payment pursuant to paragraph 8; plus any

 

11

--------------------------------------------------------------------------------


 

unused vacation then existing in the Executive’s vacation bank upon Termination
of Employment, but the Executive shall not be paid for vacation that was
previously forfeited; plus a prorated bonus payment if such payment is provided
for in accordance with the Performance Bonus Guidelines, as they may be amended
from time to time; plus a lump sum equivalent of 36 multiplied by the last
monthly premium amount that Thompson Creek paid on the Executive’s behalf for
long-term disability insurance before the Termination of the Executive’s
Employment, all amounts of which are less required withholdings.

 

(ii)                                  Any equity awards granted by the Board
pursuant to the 2010 Long-Term Incentive Plan which would have vested during the
36 months following the date on which Thompson Creek gives notice to the
Executive under paragraph 17(b) or the Executive gives notice to Thompson Creek
of her election under paragraph 17(a) or (b), as the case may be, (the “Change
Notice Date”) shall vest on the Change Notice Date and, in the case of stock
options, shall remain exercisable until the earlier of (A) the termination date
of such option or (B) the date which is thirty-six (36) months from the Change
Notice Date, notwithstanding the provisions of any agreement or plan.

 

(iii)                               Upon Termination of Executive’s Employment
pursuant to this paragraph 16, Executive shall be entitled to elect to continue
coverage for herself (and her eligible dependents who were receiving coverage
immediately prior to Termination), for up to thirty-six (36) months following
Employment Termination, under the medical and dental plans of Thompson Creek in
which Executive was participating immediately prior to such Employment
Termination.  Executive’s cost for such coverage shall be (i) the applicable
COBRA premium for such coverage (which cost shall be applicable during the
eighteen (18) month period following Termination) and (ii) the monthly cost
determined by Thompson Creek for Executive’s coverage (which cost shall be
applicable following expiration of the 18 month COBRA period).  Thompson Creek
shall pay to Executive at the end of each applicable month following
Termination, an amount in a lump sum equal to 140% of the Executive’s monthly
cost for all such coverage (based upon the rates in effect on the date of
Termination, reduced by the applicable monthly premium paid by active employees,
and assuming a five percent (5%) increase in such cost for the period from
months 13 to month 36), which amount shall be paid notwithstanding whether or to
what extent Executive elects continued coverage.  For the avoidance of doubt,
the Parties acknowledge that Executive’s right to elect COBRA coverage is not
subject to execution of a release.  The monthly payments and coverage described
in this paragraph

 

12

--------------------------------------------------------------------------------


 

shall cease upon the Executive’s obtaining or being eligible to obtain alternate
coverage under the terms of any new employment.

 

(iv)                              If the Executive elects to convert the life
and accidental death and dismemberment insurance policy to an individual policy
upon Termination of Employment pursuant to this paragraph 17, Thompson Creek
shall pay to the Executive, by the end of each month, the Executive’s cost to
continue such individual policy, so long as the Executive maintains the
individual policy and provides proof of each monthly payment to Thompson Creek,
but in no event shall Thompson Creek pay such amount to Executive beyond the
third anniversary of the Executive’s Termination date.

 

(v)                                 The Executive shall only be paid the
payments provided for in this paragraph 17 if the Executive has signed a general
release of claims in a form satisfactory to Thompson Creek, similar to the form
of general release attached hereto as Exhibit A.  If the Executive does not sign
a general release within 60 days of Termination of Employment, payment shall not
vest and shall not be paid to Executive and no payments shall be made pursuant
to this paragraph 17.

 

(vi)                              Notwithstanding paragraph 16, if the Executive
receives the payments provided for in this paragraph 17, the Executive is not
entitled to any payments pursuant to paragraph 16.

 

RESIGNATION/RETIREMENT

 

18.                                 Subject to paragraph 17, this Agreement and
the Executive’s Employment may be terminated on notice by the Executive to
Thompson Creek by giving ninety (90) days’ written notice.  Should the Executive
terminate this Agreement and Executive’s Employment, the Executive shall not be
entitled to any performance bonus, Severance Payment, Without Cause Payment,
Change of Control Payment, benefits, damages or any other payments or sums
whatsoever, except for unused vacation as provided in paragraph 8 and except as
otherwise required by law; provided, however, that should the Executive
terminate this Agreement and the Executive’s Employment pursuant to this
paragraph 18, Thompson Creek in its sole discretion may designate an effective
date of the Executive’s Termination of Employment earlier than the 90th day and
shall pay the Executive the equivalent number of days base salary in lieu of
notice.  Such amount shall be payable upon Thompson Creek’s next regularly
scheduled payday.

 

In addition, if the Executive has given ninety (90) days’ written notice to
Thompson Creek and the effective date of Executive’s Termination is on a date on
which the Executive is or will be age 62 or older, the Executive shall be paid,
within sixty days of the Executive’s Termination, a Severance Payment pursuant
to paragraph 8,

 

13

--------------------------------------------------------------------------------


 

provided that the Executive has signed a general release of claims in a form
satisfactory to Thompson Creek, similar to the form of general release attached
hereto as Exhibit A.  If the Executive does not sign a general release within 60
days of Termination of Employment, the Severance Payment shall not vest and
shall not be paid to Executive.  If Thompson Creek designates an effective date
earlier than the date on which the Executive is or will be age 62 or older, such
earlier effective date will not affect the Executive’s eligibility to receive
the Severance Payment.

 

DISABILITY

 

19.                                 If the Executive suffers a physical or
mental impairment that renders the Executive unable to perform the essential
functions of the Executive’s position, Thompson Creek may deem Executive’s
Employment and this Agreement to have been Terminated, consistent with
applicable law.  The Executive’s eligibility for long-term disability and other
such benefits, if any, will be determined pursuant to the applicable benefit
plans or programs and/or applicable law.  The Executive shall be paid for any
unused vacation pursuant to paragraph 8.  The Executive shall also be paid a
pro-rated bonus upon Termination, if a bonus otherwise would have been awarded
to the Executive had he remained employed, with payment to be made at the time
the bonus would have been paid to Executive had he remained employed.  The
Executive shall also be paid, within sixty days of the Executive’s Termination,
a Severance Payment pursuant to paragraph 8, provided that the Executive has
signed a general release of claims in a form satisfactory to Thompson Creek,
similar to the form of general release attached hereto as Exhibit A.  If the
Executive does not sign a general release within 60 days of Termination of
Employment, the Severance Payment shall not vest and shall not be paid to
Executive.

 

DEATH

 

20.                                 Should this Agreement and the Executive’s
Employment Terminate by virtue of the Executive’s death, a pro-rated bonus shall
be paid to the Executive’s beneficiary, as designated by the Executive, if a
bonus otherwise would have been awarded to the Executive had she not died, with
payment to be made at the time the bonus would have been paid to Executive had
she remained employed.  The only other payments due to the Executive’s
beneficiary shall be for any earned compensation, any unused vacation and the
Severance Payment as provided in paragraph 8, and as otherwise required by law.

 

COOPERATION WITH RESPECT TO INVESTIGATIONS, CLAIMS OR LITIGATION.

 

21.                                 During Executive’s employment and at all
times thereafter, should Thompson Creek become involved in any investigation,
claim or litigation relating to or arising out of Executive’s past, present, or
future duties with Thompson Creek or with respect to any matters of which
Executive has knowledge, Executive agrees to fully, truthfully and in good
faith, cooperate with Thompson Creek with respect to such investigation, claim
or litigation.  Subject to the provisions of applicable law, and provided that
such

 

14

--------------------------------------------------------------------------------


 

investigation, claim or litigation is not the result of the Executive engaging
in business practices which qualify as Cause under this Agreement, Thompson
Creek shall reimburse Executive for reasonable out-of-pocket expenses incurred
to provide such cooperation, and shall provide hourly compensation at a rate not
to exceed the equivalent hourly rate of Executive’s base salary at Termination
for each hour of Executive’s time spent in such cooperation not including
travel.

 

DETERMINATION OF BENEFITS UNDER CODE SECTION 280G

 

22.                                 In the event that any payment or benefits
received or to be received by Executive pursuant to this Agreement (“Benefits”)
would (a) constitute a “parachute payment” within the meaning of Code section
280G, and (b) but for this subsection, would be subject to the excise tax
imposed by Code section 4999, or any comparable successor provisions (the
“Excise Tax”), then the Benefits shall be either: (i) provided to Executive in
full, or (ii) provided to Executive as to such lesser extent which would result
in no portion of such Benefits being subject to the Excise Tax, whichever of the
foregoing amounts, when taking into account applicable federal, state, local and
foreign income and employment taxes, the Excise Tax, and any other applicable
taxes, results in the receipt by Executive, on an after-tax basis, of the
greatest amount of Benefits, notwithstanding that all or some portion of such
Benefits may be taxable under the Excise Tax.  To the extent Benefits need to be
reduced pursuant to the preceding sentence, reductions shall come from taxable
amounts before non-taxable amounts and beginning with the payments otherwise
scheduled to occur soonest.  Executive agrees to cooperate fully with Thompson
Creek to determine the benefits applicable under this paragraph.

 

SEVERABILITY

 

23.                                 The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision, and any invalid provision will be modified to the extent
necessary to make it enforceable, or if not possible, will be severed from this
Agreement.

 

GOVERNING LAW

 

24.                                 This Agreement shall be governed by and
shall be considered, interpreted and enforced in accordance with the laws of
Colorado, except and only to the extent that specific laws of Canada are
referenced in this Agreement.  The Executive hereby agrees to the exclusive
jurisdiction of the courts of Colorado in the event of a dispute between
Thompson Creek and the Executive.

 

ASSIGNMENT

 

25.                                 This Agreement inures to the benefit of and
is binding upon the Executive, as well as Thompson Creek, Parent, and the
successors and/or assigns of each.

 

15

--------------------------------------------------------------------------------


 

Executive hereby consents to Thompson Creek’s or Parent’s assignment of any and
all of its interests in this Agreement.

 

RECOURSE ON BREACH

 

26.                                 The Executive acknowledges that damages
would be an insufficient remedy for a breach of this Agreement and agrees that
Thompson Creek and the Parent may apply for and obtain any relief available to
it in a court of law or equity, including injunctive relief, to restrain breach
or threat of breach of this Agreement or to enforce the covenants contained
herein, and, in particular, the covenants contained in paragraph 7 herein, in
addition to rights Thompson Creek and the Parent may have to damages arising
from said breach or threat of breach.  The Executive hereby waives any defenses
the Executive may or can have to strict enforcement of this Agreement by
Thompson Creek and the Parent.  Furthermore, the Executive acknowledges and
agrees that the Executive’s obligations to Thompson Creek and its Affiliates,
including the Parent, under this Agreement are material to Thompson Creek’s
willingness to provide Termination and other benefits to the Executive and,
without prejudice to any other rights Thompson Creek and the Parent may have, a
breach by the Executive of such obligations will constitute cause for Thompson
Creek or the Parent to cease making any payments and providing such other
benefits.

 

WAIVER OF BREACH

 

27.                                 The waiver by Thompson Creek of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by the Executive.

 

HEADINGS

 

28.                                 All headings in this Agreement are for
convenience only and shall not be used for the interpretation of this Agreement.

 

INDEPENDENT LEGAL ADVICE

 

29.                                 The Executive agrees that the Executive has
had independent legal advice or the opportunity to receive same in connection
with the execution of this Agreement and has read this Agreement in its
entirety, understands its contents and is signing this Agreement freely and
voluntarily, without duress or undue influence from any party.  The Parties
agree that no part of this Agreement should be construed against either Party on
the basis of authorship.

 

NOTICE

 

30.                                 Any notice required or permitted to be made
or given under this Agreement to either Party shall be in writing and shall be
sufficiently given if delivered personally, or if sent by prepaid registered
mail to the intended recipient of such notice at:

 

16

--------------------------------------------------------------------------------


 

(a)                                  in the case of Thompson Creek, to:

 

Thompson Creek Metals Company USA

Attn:                    Chief Executive Officer

26 West Dry Creek Circle, Suite 810

Littleton, Colorado 80120

U.S.A.

 

with a copy (which shall not constitute notice hereunder) to:

 

Davis Graham & Stubbs LLP

Attn: Janet Savage, Esq.

1550 17th Street, Suite 500

Denver, Colorado 80202

U.S.A.

 

(b)                                 in the case of the Executive, to the last
address on file with Thompson Creek:

 

or at such other address as the Party to whom such writing is to be given shall
provide in writing to the Party giving the said notice.  Any notice delivered
personally to the Party to whom it is addressed shall be deemed to have been
given and received on the day it is so delivered or, if such day is not a
business day, then on the next business day following any such day.  Any notice
mailed shall be deemed to have been given and received on the fifth business day
following the date of mailing.

 

ACKNOWLEDGEMENTS

 

31.                                 By accepting employment with Thompson Creek,
the Executive acknowledges and consents to:

 

(a)                                  Thompson Creek monitoring the Executive’s
access to and use of Thompson Creek’s electronic media services (including but
not limited telephones, computers, blackberries, and other electronic devices)
in order to ensure that the use of such services is in compliance with Thompson
Creek’s Policies and is not in violation of any applicable laws.  The Executive
acknowledges and agrees that she has no expectation of privacy with respect to
such services; and

 

(b)                                 The Executive complying with Thompson
Creek’s obligations to report improper or illegal conduct by any director,
officer, employee or agent of Thompson Creek or its Affiliates, including the
Parent, under any applicable securities, criminal or other law, which may
include reporting conduct of the Executive.

 

17

--------------------------------------------------------------------------------


 

GUARANTEE OF PAYMENT

 

32.                                 In the event Thompson Creek is unable to
meet its financial obligations under the terms of this Agreement, the Parent
agrees to assume such obligations to the extent owing and not satisfied.  Such
guarantee is not intended to and does not increase the amount of any obligations
under the terms of this Agreement.  Notwithstanding any other provision in this
Agreement, Executive shall not be a compensated employee of the Parent by virtue
of this Agreement.

 

SURVIVAL

 

33.                                 Paragraphs 7, 21, 22, 23, 24, 25, 26, 27,
32, 33, and 34 shall survive the Termination of this Agreement and the
Executive’s Employment and shall continue in full force and effect according to
their terms.

 

ENTIRE AGREEMENT

 

34.                                 As of its date of execution below, this
Agreement supersedes all prior agreements, whether written or oral, express or
implied between the Parties, including but not limited to the July 15 2010
employment offer letter, and constitutes the entire agreement between the
Parties; provided that, to the extent the Parties shall enter into a separate
indemnification agreement, such indemnification agreement shall be incorporated
into and form part of this Agreement.  The Parties agree that there are no other
collateral agreements or understandings between them except as set out in this
Agreement.

 

AMENDMENT

 

35.                                 This Agreement may be amended only in
writing signed by the Parties.

 

The Parties hereto have duly executed this Agreement.

 

THOMPSON CREEK METALS COMPANY USA.

 

WENDY J. CASSITY

 

 

 

/s/ Kevin Loughrey

 

/s/ Wendy Cassity

Kevin Loughrey

 

Signature

 

 

 

9/7/2010

 

9/7/2010

Date

 

Date

 

18

--------------------------------------------------------------------------------


 

THOMPSON CREEK METALS
COMPANY INC., ONLY AS TO THE
GUARANTEE IN PARAGRAPH 32

 

 

 

 

 

/s/ Kevin Loughrey

 

 

Kevin Loughrey

 

 

 

 

 

9/7/2010

 

 

Date

 

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFIDENTIAL WAIVER AND RELEASE AGREEMENT

 

This Confidential Waiver and Release Agreement (“Agreement”) is entered into
between Wendy Cassity (“Executive”) and Thompson Creek Metals Company USA
(“Thompson Creek”).  For the purpose of this Agreement, the term “Thompson
Creek” includes any company or affiliate related to Thompson Creek Metals
Company USA, in the past or present, including but not limited to Thompson Creek
Metals Company Inc.; the past and present officers, directors, executives,
employees, shareholders, attorneys, agents and representatives of Thompson
Creek; any present or past executive or employee benefit plan sponsored by
Thompson Creek and/or the officers, directors, trustees, administrators,
executives, employees, attorneys, agents and representatives of such plan; and
any person who acted on behalf of Thompson Creek or on instruction from Thompson
Creek.

 

Executive and Thompson Creek agree as follows:

 

1.                                       Executive’s Termination of Employment. 
Executive’s employment with Thompson Creek was terminated effective
                    , 20    .

 

2.                                       Executive’s Continuing Obligations to
Thompson Creek and Agreement Not to Disparage Thompson Creek.  Executive
acknowledges and agrees that Executive has, and will abide by, continuing
obligations to Thompson Creek, including the obligations set forth in
Executive’s Amended and Restated Employment Agreement.

 

Executive further acknowledges and agrees that by reason of Executive’s position
with Thompson Creek, Executive was given access to confidential information,
including trade secret information, with respect to the business affairs of
Thompson Creek.  Executive represents that Executive has held all such
information confidential and will continue to do so.  Executive has not retained
any confidential information or documents, including but not limited to trade
secret information, obtained as a result of or in connection with Executive’s
employment.  Further, Executive will not defame, slander or otherwise disparage
Thompson Creek, its business, or its representatives.

 

3.                                       Consideration for Executive.  Executive
acknowledges and agrees that Thompson Creek has paid Executive all amounts, and
has provided Executive with all benefits, to which Executive is entitled through
and including the date that Executive executes this Agreement, and that
Executive is not entitled to any further payments or benefits, other than as set
forth below.

 

Thompson Creek will provide Executive with the following additional specified
items as consideration in exchange for this Agreement, including Executive’s
waiver and release of Thompson Creek:

 

(a)                                  Upon Executive’s execution of this
Agreement and upon expiration of the time period for revocation set forth in
paragraph 11(e) below, Thompson

 

20

--------------------------------------------------------------------------------


 

Creek will provide Executive with:  [set forth applicable consideration provided
for in the Employment Agreement, depending on the nature of Executive’s
termination (e.g., retirement, without cause, change of control, etc.)]

 

(b)                                 Notwithstanding any other provision in this
Agreement, if (i) on the date of termination of Executive’s employment with
Thompson Creek, any of Thompson Creek’s stock is publicly traded on an
established securities market or otherwise (within the meaning of U.S. Internal
Revenue Code section 409A(a)(2)(B)(i)), and (ii) as a result of such
termination, Executive would receive any payment under this Agreement that,
absent the application of this provision, would be subject to additional tax
imposed pursuant to section 409A(a) of the Code as a result of the application
of section 409A(a)(2)(B)(i) of the Code, then such payment shall be payable on
the date that is the earliest of (i) six (6) months after Executive’s
termination date, (ii) Executive’s death or (iii) such other date as will not
result in such payment being subject to Code section 409A sanctions.

 

(c)                                  It is the intention of the parties that
payments or benefits payable under this Agreement not be subject to the
additional tax imposed pursuant to section 409A of the Code.  To the extent such
potential payments or benefits could become subject to such section, Thompson
Creek shall cooperate to amend the Agreement with the goal of giving the
Executive the applicable economic benefits in a manner that does not result in
such sanctions being imposed.  Thompson Creek does not guarantee or warrant that
such cooperation will result in such sanctions not being imposed.

 

(d)                                 Except as otherwise permitted under Code
section 409A, Thompson Creek shall not accelerate or defer any payment under
this Agreement.

 

(e)                                  Executive will indemnify and hold Thompson
Creek harmless from any costs, liability or expense, including reasonable
attorney’s fees, arising from the taxation, if any, of any amounts received by
Executive pursuant to this Agreement, including but not limited to any penalties
or administrative expenses.

 

4.                                       Executive Waiver and Release of
Thompson Creek.  In exchange for the consideration set forth in this Agreement,
Executive, and Executive’s representatives, successors and assigns, waive,
release and forever discharge Thompson Creek from any and all claims, demands,
damages, losses, obligations, rights and causes of action, whether known or
unknown, including but not limited to, all claims, causes of action or
administrative complaints that Executive now has or has ever had against
Thompson Creek relating in any way to Executive’s employment or termination of
employment with Thompson Creek.

 

21

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing terms, the scope of Executive’s
waiver and release under the Agreement specifically includes but is not limited
to: any and all claims for breach of contract and any other claim under the
common law, including but not limited to claims for tort, breach of implied
contract, wrongful discharge, breach of a covenant of good faith and fair
dealing, intentional infliction of emotional distress, or defamation; any and
all claims under any state or local statutory or common law, including but not
limited to claims under the Colorado Anti-Discrimination Act; any and all claims
under any federal statutory or common law, including but not limited to claims
under the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Acts of 1866
and 1871, the Equal Pay Act, the Fair Labor Standards Act, the Family and
Medical Leave Act, the National Labor Relations Act, the Occupational Safety and
Health Act, the Rehabilitation Act, Executive Order 11246, the Worker Adjustment
and Retraining Notification Act, and employment-related claims under the
Employee Retirement Income Security Act, all as amended, and any and all
regulations under such laws; any and all claims under any Canadian law,
including but not limited to all federal, provincial and local laws; and any and
all claim for damages (including but not limited to claims for compensatory or
punitive damages), injunctive relief, attorney’s fees and costs, and equitable
relief.

 

Executive agrees not to bring any lawsuits against Thompson Creek relating to
the claims that Executive has released and not to accept any damages pursued by
any other entity or person on Executive’s behalf.

 

5.                                       Reservation of Executive’s Rights. 
Nothing contained in this Agreement waives or releases any rights Executive may
have to: (a) continue group health insurance coverage pursuant to applicable
law; (b) receive any benefits in which Executive may have vested in under any
retirement plan; (c) make any claim for unemployment benefits; (d) make any
claim relating to the validity of this Agreement under the ADEA as amended by
the OWBPA (however, nothing in this Agreement is intended to reflect any party’s
belief that the waiver of Executive’s claims under the ADEA is invalid or
unenforceable, it being the intent of the parties that such claims are waived);
(e) file an administrative charge with the Equal Employment Opportunity
Commission (“EEOC”) (however, Executive agrees that Executive will not be
entitled to any further recovery of any kind from Thompson Creek in the event
the EEOC or any other administrative agency pursues a claim on Executive’s
behalf or arising out of Executive’s administrative charge); (f) to make any
claim under workers’ compensation; or (g) to make any other claim that cannot be
released by law.

 

6.                                       Confidentiality of Agreement. 
Executive agrees to keep this Agreement confidential and will not communicate
the terms of this Agreement, the facts or circumstances giving rise to this
Agreement, or the fact that such Agreement exists, to any third party except, as
necessary, Executive’s immediate family, accountants, or legal or financial
advisors, provided that they agree to be bound by this paragraph 6, or otherwise
as required by law or court order.

 

22

--------------------------------------------------------------------------------


 

7.                                       Enforcement.  In the event that there
has been a breach of any provisions of this Agreement by Executive, Thompson
Creek will be entitled to recover reasonable costs and attorneys’ fees in any
legal proceeding to enforce this Agreement.

 

8.                                       Severability.  If any provision of this
Agreement is declared by any court of competent jurisdiction to be invalid for
any reason, such invalidity shall not affect the remaining provisions of this
Agreement, which shall be fully severable, and given full force and effect.

 

9.                                       Governing Law and Venue.  This
Agreement shall be construed in accordance with the laws of the State of
Colorado.  Any dispute regarding, relating to or arising under this Agreement or
the facts giving rise to the Agreement shall be litigated in Colorado, and
Executive expressly agrees to the personal and subject matter jurisdiction of
the state and federal courts in Colorado.

 

10.                                 Entire Agreement.  Thompson Creek and
Executive understand and agree that this Agreement contains all the agreements
between Thompson Creek and Executive relating to Executive’s employment and
termination of employment with Thompson Creek, other than the continuing
obligations set forth in the Amended and Restated Employment Agreement.

 

11.                                 Acknowledgements.  Executive specifically
acknowledges and agrees that by entering into this Agreement and in exchange for
the consideration described in paragraph 3 above to which Executive otherwise
would not be entitled, Executive is waiving and releasing any and all rights and
claims that Executive may have arising from the Age Discrimination in Employment
Act, as amended, which have arisen on or before the date of execution of this
Agreement.

 

Executive further expressly acknowledges and agrees that:

 

(a)                                  EXECUTIVE HAS READ AND UNDERSTANDS THIS
AGREEMENT AND IS ENTERING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.

 

(b)                                 Executive understands and agrees that, by
signing this Agreement, Executive is giving up any right to file legal
proceedings against Thompson Creek arising on or before the date of the
Agreement.  Executive is not waiving (or giving up) rights or claims that may
arise after the date the Agreement is executed.

 

(c)                                  EXECUTIVE IS HEREBY ADVISED IN WRITING BY
THIS AGREEMENT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT. 
EXECUTIVE REPRESENTS THAT THIS AGREEMENT HAS BEEN FULLY EXPLAINED BY THE
EXECUTIVE’S ATTORNEY, OR THAT EXECUTIVE HAS WAIVED CONSULTATION WITH AN

 

23

--------------------------------------------------------------------------------


 

ATTORNEY, CONTRARY TO THOMPSON CREEK’S RECOMMENDATION.

 

(d)                                 Executive understands and represents that
Executive has had twenty-one (21) days from the day Executive received this
Agreement, not counting the day upon which Executive received it, to consider
whether Executive wishes to sign this Agreement.  Executive further acknowledges
that if Executive signs this Agreement before the end of the twenty-one (21) day
period, it will be Executive’s personal, voluntary decision to do so and
Executive has not been pressured to make a decision sooner.

 

(e)                                  Executive further understands that
Executive may revoke (that is, cancel) this Agreement for any reason within
seven (7) calendar days after signing it.  Executive agrees that the revocation
will be in writing and hand-delivered or mailed to Thompson Creek.  If mailed,
the revocation will be postmarked within the seven (7) day period, properly
addressed to THOMPSON CREEK METALS COMPANY USA, Attn: Chief Executive Officer,
26 West Dry Creek Circle, Suite 810, Littleton, Colorado 80120 USA; and sent by
certified mail, return receipt requested.  Executive understands that Executive
will not receive any payment under this Agreement if Executive revokes it, and
in any event, Executive will not receive any payment until after the seven
(7) day revocation period has expired.

 

I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTOOD THIS ENTIRE AGREEMENT BEFORE
SIGNING IT:

 

 

 

EXECUTIVE

 

 

 

 

 

 

DATED:

 

 

 

 

 

Wendy Cassity

 

 

 

 

 

 

 

 

THOMPSON CREEK METAL COMPANY USA

 

 

 

 

 

 

DATED:

 

 

 

 

24

--------------------------------------------------------------------------------